Citation Nr: 1401378	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-36 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

By its decision of December 5, 2011, the Board of Veterans' Appeals (Board), in pertinent part, denied entitlement of the Veteran to service connection for an acquired psychiatric disorder, including PTSD.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate the Board's decision and remand the matter to the Board for further review.  The Court by its January 2013 order granted the parties' motion and the case was returned to the Board.  In June 2013, the Board remanded the appeal for further development.

The basis of the joint motion in the appeal before the Court was that the Board had erred in failing to adjudicate fully the question of the Veteran's entitlement to service connection for an acquired psychiatric disorder and, particularly, as to those entities other than PTSD.  The parties cited the Veteran's own complaints of symptoms and noted that prior treatment notes from January and September 2010 contained diagnoses of a mild cognitive impairment, anxiety disorder, adjustment disorder, and agoraphobia.  Reference was also made by the parties to the March 2011 request by the Veteran's representative, as set forth at a Board hearing, that the Veteran's psychiatric disorders other than PTSD be evaluated to determine whether they were related to military service, to include as secondary to a service-connected heart disorder.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Notice is taken that the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2011.  That hearing, a transcript of which is of record, was conducted by a Board employee who has since retired from Federal service.  Notice of this fact was provided to the Veteran through the Board's correspondence of March 2013 and, at that time, he was offered the opportunity to appear at another hearing.  In response, the Veteran in early April 2013 indicated that he did not wish to appeal at another hearing and that it was his request for the Board to consider his case on the basis of the evidence of record.  In light of the foregoing, no further action to arrange for the conduct of another hearing is necessitated.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not currently have PTSD or any other psychiatric disorder.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), to include as secondary to service-connected coronary artery disease, is not warranted.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice by letter in June 2007.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, notice included what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA and private post-service treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA examination in September 2013.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  To make this decision, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

When VA determines that a veteran did not engage in combat with the enemy, or that a veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, such veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates a veteran's account as to the occurrence of the claimed stressor.   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

Regarding the corroboration of stressors, the Board notes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or a VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others...and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

The threshold requirement for the granting of service connection for an acquired psychiatric disorder, including PTSD, is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a diagnosis of a psychiatric disorder, to include PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran served in the artillery in Vietnam for one year.  He has claimed that the stressor he experienced was seeing a preschool girl hit by a Vietnamese military vehicle.  He said that he saw her eye hanging out and people pointing and laughing.  He said this incident was deeply disturbing.  He has also claimed that he suffers from PTSD symptoms.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

The Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of PTSD or any other psychiatric disorder.  At his July 1967 separation examination, the Veteran denied frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  Further, a psychiatric clinical evaluation resulted in normal findings at the separation examination.  Likewise, there is no medical evidence of psychiatric treatment either in-service or within one year of leaving service.  Accordingly, the Board cannot conclude that an acquired psychiatric disability, including PTSD, is shown to have begun during service.

The examiner who conducted the Veteran's August 2009 VA examination found that the Veteran did not have any psychiatric disorder.  Upon examination, the Veteran was described as clean, neatly groomed, appropriately dressed, cooperative, friendly, relaxed, and attentive.  His psychomotor activity, thought process and speech were described as unremarkable.  His mood was described as good.  His orientation was described as intact in regards to person, place, and time.  He understood the outcome of his behavior.  The Veteran reported no panic attacks, hallucinations, delusions, or homicidal or suicidal ideation.
The Veteran reported having a "short fuse."  He also reported a "minor degree" of hypervigilance.  All other symptoms associated with PTSD were either denied or not endorsed to the severity significant enough to meet DSM-IV diagnostic criteria for PTSD.  

The Veteran's GAF score was reported to be 72.  The examiner opined that although "the Veteran reports some symptoms associated with a diagnosis of PTSD, the severity of the symptoms does not meet DSM-IV diagnostic criteria for PTSD or any other Axis I disorder at this time.  Individuals can experience psychiatric symptoms without being diagnosed with an Axis I disorder, when those symptoms do not have a significant impact on social, occupational, or other significant functioning as is the case with this veteran at this time."

The Board acknowledges that VA treatment records indicate some documentation of PTSD and agoraphobia, and that his VA medical center's computerized problem list includes PTSD.  However, PTSD screenings from June 2008 and November 2006 were negative.  Positive evidence of PTSD comes from a VA treatment record dated in December 2009, four months after the first VA examination.

At the December 2009 evaluation, he reported being irritable for the past year and that he had never had that problem before.  He also reported financial problems and feeling depressed for about one year.  He reported remaining interested in his hobbies and leisure activities.  He denied feelings of guilt or worthlessness.  He also denied suicide and homicide ideation.  He reported that he and his wife have been married 40 years and reported no major problems in the marriage.  He has good relationships with his one daughter and grandchild.

The evaluation report described the Veteran and his symptoms in the same manner as the earlier VA examination.  However, a diagnosis was provided.  The diagnosis was "adjustment disorder with depressed mood anxiety disorder NOS."  The diagnosis "ruled out PTSD".  The Veteran's GAF score was reported as 58.

The Board also notes that treatment notes from January and September 2010 contained diagnoses of a mild cognitive impairment, anxiety disorder, adjustment disorder, and agoraphobia.

In January 2013, the Veteran was seen for a psychotherapy appointment to address concerns about having a "short-fuse" that developed over the past several years.  He expressed fears of becoming so symptomatic that he might hurt someone, despite having no history of this.  He indicated that he has only experienced these episodes 3-4 times in the past 3 years.  They consisted of him making brief, blunt statements about how he wanted things done.  He reported that during these instances he did not curse or yell.  He also indicated that he was not violent and did not make threats.  The notation indicates that the Veteran does not endorse symptoms consistent with PTSD or any other mental health condition.

In June 2013, the Veteran was afforded another VA examination and the evaluation notes and description of symptoms were the same as the evaluation from the previous VA examination.  The examiner opined that the Veteran does not have any diagnosis of a mental health disorder.  The Veteran denied the presence of anxiety, depression or PTSD.  In terms of whether the Veteran's coronary condition has caused any psychiatric problems, the Veteran reported that he has accepted his limitations due to his heart condition and "puts it aside" and "does not dwell on it."

He reported still having good relationships with his wife and daughter.  He described his relationship with his granddaughter as excellent.  He reported getting along with others but not being social.  He had one friend he socialized with but has not seen him in quite some time.  He will talk with neighbors if they talk and he will help others if he is asked for help, but he will not offer to help.

The examiner noted that the Veteran's response to the alleged stressor involved intense fear, helplessness or horror.  However, the Veteran reported "not often" suffering from recurrent and distressing recollections of the event.  He reported making efforts "to avoid thoughts, feelings or conversations associated with the trauma."  He also reported difficulty falling or staying asleep and experiencing hypervigilance in crowds.  Each of these symptoms were noted to be "mild" by the examiner.

The Veteran reported that after his heart attack his performance was reduced and so he retired in 2008.  He denied worrying or being depressed about this heart problem.  In fact, he noted he does not get depressed much.

The examiner reported that the "PTSD symptoms described above do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  

The examiner found that "as in the past, [the Veteran's] symptoms are mild and have little impact.  Overall, the Veteran is able to function well.  In order for a diagnosis of PTSD to be made, the disorder must be the primary causal factor of significant impairment in social and occupational functioning.  Many individuals experience traumatic events in their lives and have subsequently met one or more of the PTSD criteria but they are still able to function reasonably well in social and occupational settings.  Thus, if an individual has symptoms of PTSD that do not significantly interfere with social and occupational functioning, that individual would not meet the threshold specified in DSM-IV for the diagnosis of PTSD."

The examiner concluded that the Veteran does not have a diagnosis of PTSD or any other mental disorder that conforms with DSM-IV criteria.  His GAF score was reported to have been 75.

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331. 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose an acquired psychiatric disorder, including PTSD, and the Board finds that an acquired psychiatric disorder, including PTSD, is not a type of disorder susceptible to lay expertise in diagnosing. While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have any psychiatric disorder which could be attributed to active service or to his service-connected coronary artery disease.  Further, the Veteran has specifically claimed that he suffers from insomnia and phobias (i.e., afraid of large crowds), which the examiners considered.

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his VA examinations and Board hearing are not credible, as there is no evidence of treatment for any PTSD-related symptomatology until July 2007, after he filed his claim of entitlement to service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, he did not associate his psychiatric symptoms with his military service until he filed his claim for service connection in 2007.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the September 2013 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran has an acquired psychiatric disability, including PTSD, which is related to the Veteran's military service or his service connected coronary artery disease.  That examination report has more extensive information and explanation than any of the treatment records, and therefore has greater probative value.  

As there is a preponderance of evidence against his claim of entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), to include as secondary to service-connected coronary artery disease, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), to include as secondary to service-connected coronary artery disease, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


